Citation Nr: 1201868	
Decision Date: 01/18/12    Archive Date: 01/30/12

DOCKET NO.  10-14 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a left leg disorder, previously claimed as left knee strain, to include as secondary to the Veteran's service-connected right knee sprain.  

2.  Entitlement to a rating in excess of 10 percent for right knee sprain.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to August 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in January 2004, September 2009, and July 2010 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In May 2008, the Board denied the Veteran's claim for a rating in excess of 10 percent for his right knee sprain.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (the Court).  By order dated December 2008, the Court granted a Joint Motion for Remand, vacated the May 2008 Board decision, and remanded the issue for compliance with the terms of the Joint Motion.  Subsequently, in a September 2009 decision, the Board remanded the issue for further development.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant, if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c) (2011).

In December 2010, the Veteran submitted a VA Form 9, Substantive Appeal, in which he requested a Board hearing be held at the RO.  The Board notes that while the December 2010 document was submitted with the assistance of his former service representative, it is more recent in time than separate Substantive Appeals he had previously filed for each of the three issues on appeal in September 2004, April 2010, and October 2010.  

On the April 2010 and October 2010 forms, the Veteran had not requested any type of a hearing, although he had requested a Travel Board hearing in the September 2004 form related to his appeal of a higher rating for his right knee disability.  In October 2004 he submitted a statement wherein he withdrew that hearing request; however there is no indication in the record that the Veteran has withdrawn his December 2010 request for a Board hearing.  

It is a basic principle of veterans' law that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  Pursuant to 38 C.F.R. § 20.700 (2011), a hearing on appeal before the Board will be granted if a claimant expresses a desire to appear in person.  Therefore, additional action is required in this case because the Veteran maintains a desire to attend a Board hearing at the RO.  As the Regional Office schedules Travel Board hearings, a remand is warranted.

Accordingly, the case is REMANDED for the following action:

The RO shall schedule the Veteran for a Travel Board hearing.  Notification of the date and time of the hearing shall be sent to the Veteran at his latest address of record as well as to his attorney.  After the hearing or after the Veteran's failure to appear for the hearing, the claims file should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



